Citation Nr: 1535398	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  12-05 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for gastrointestinal reflux disease (GERD), to
include as secondary to service-connected post-traumatic stress disorder (PTSD) and ischemic heart disease (IHD).


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1969 until January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by a Regional Office RO) of the Department of Veterans
Affairs (VA).This matter was remanded in October 2014 by the Board for medical examination/opinion and further development. A review of the record shows that the RO has complied with all remand instructions by providing a VA examination in April 2015 and issuing a supplemental statement of the case.

The Board notes that in December 2013, the Veteran withdrew his prior request for a Board hearing.


FINDINGS OF FACT

1. The earliest clinical evidence of treatment for GERD is in 2010, approximately 29 years after separation from service.

2. There has been no demonstration by competent medical, nor competent and credible lay, evidence of record, that the Veteran has GERD causally related to, or aggravated by, active service, to include secondary to the Veteran's service-connected PTSD or IHD. 


CONCLUSION OF LAW

The criteria for service connection for GERD have not been met. 38 U.S.C.A. §§ 1101, 1110, 1154, (West 2014); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309, 3.310  (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). Notice was provided to the Veteran in September 2011.
VA has a duty to assist the Veteran in the development of the claims. The claims file includes service treatment records (STRs), medical records, and the statements of the Veteran in support of his claim. The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain. 

VA examinations were obtained in April 2015, January 2013, April 2012, and October 2011. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the Veteran has been afforded adequate VA examinations. The report includes clinical examinations, diagnostic testing, and the Veteran's reported symptoms. The reports provide findings relevant to the criteria for rating the disability at issue. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).  Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).


Presumptive service connection - herbicide exposure

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met. 38 C.F.R. § 3.309(e) (2014). 

A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a). The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975. 

A Veteran who, during active service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.

If a Veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acne form disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; chronic lymphocytic leukemia; B cell leukemia, Parkinson's disease, multiple myeloma; non-Hodgkin's lymphoma; early-onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal' s angina), shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e) . 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. 
§ 3.307(a)(6)(ii).

Where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claim on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the U.S. Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

While the VA has conceded the Veteran's exposure to herbicide, GERD is not a disease listed for presumptive service connection. However; as explained above direct causation may still be established. As such, the Board will focus its discussion on direct service connection in regard to the claim.

The Veteran contends that he has a GERD as a result of active service. An October 2011 VA medical examination reflects the Veteran with GERD. The Veteran's STRs are negative for any complaints of, or treatment for, GERD. The Veteran contends his GERD is related to his miliary service, to include secondary to his service connected PTSD and IHD. 

As explained, the Veteran's STRs does not reflect any complaints or treatment for GERD or its associated symptoms. Furthermore the probative medical evidence reflects that the Veteran's GERD is not related or aggravated by his military service, to include his service connected PTSD and IHD.

In an October 2011 VA medical examination the examiner opined that the Veteran's GERD is less likely than not due to or the result of the Veteran's service connected condition. The examiner explained that GERD is a result of insufficiency of the lower esophageal sphincter. The examiner further explained that is not biological plausible for PTSD to cause this mechanical problem. 

The October 2011 VA examination report notes that first time the Veteran was clinically treated for his GERD was in 2010, approximately 29 years post-service.

In an April 2012 VA medical examination the examiner opined that the Veteran's GERD is less likely than not due to or the result of the Veteran's service connected condition of obstructive sleep apnea (OSA). The examiner explained that the Veteran did not have any symptoms of OSA during service. Further, the examiner explained that the medical literature does not link GERD with OSA. The examiner also opined that that the Veteran's GERD is less likely than not due to or the result of the Veteran's service connected conditions of PTSD or IHD. Again, the examiner explained that there is no medical literature linking GERD with PTSD or IHD.

The Veteran was afforded another VA examination in January 2013. The examiner opined that the Veteran's GERD is less likely than not aggravated beyond its natural progression as a result of the Veteran's service connected condition of PTSD or IHD. The examiner's rationale is consistent with the October 2011 and April 2012 medical opinion, that the medical literature does not support a causal link between GERD and PTSD or IHD.

In an April 2015 VA medical examination, the examiner opined that Veteran's GERD is less likely than not etiologically related to service, to include as a result of presumed exposure to herbicide. The examiner further opined that the Veteran's GERD is less likely than not caused by or aggravated beyond its natural progression by, PTSD or IHD. The examiner explained that current medical literature does not provide a causal link between GERD and PTSD or IHD. The examiner further explained that the medical evidence does not reflect that PTSD or IHD worsened the Veteran's GERD. Lastly, the examiner explained that the literature does not reflect a link between herbicide exposure and the development of GERD.

Based on the above, the Board finds that service connection for GERD, to include secondary to PTSD and IHD, or due to exposure to herbicides, is not warranted.

In the present claim, there is no competent and credible clinical and/or lay opinion which supports a finding that the Veteran's GERD is causally related to, or aggravated by, active service. In addition, there is no continuity of symptomatology which supports a causal relationship between GERD and active service. The earliest clinical evidence of a GERD is in 2010, approximately 29 years after the Veteran separated from service. While almost three decades absent of complaints may not be definitive evidence that a nexus does not exist, the lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

The Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of appellant's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible). See also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition.) However, in the present case, not only is there an absence of clinical records showing a nexus between the current disability and service, but the probative medical evidence is against such a finding.

The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of the chemical exposure-related disabilities, and the esophagus. The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2014), and 38 C.F.R. § 3.102 (2014), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

Entitlement to service connection for GERD, to include as secondary to service-connected PTSD and IHD, denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


